t c memo united_states tax_court janine midori fujioka and david miura petitioners v commissioner of internal revenue respondent docket no filed date janine midori fujioka pro_se paul r zamolo for respondent memorandum opinion wolfe special_trial_judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 in the amount of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue - this matter is before the court on respondent's motion to dismiss for lack of jurisdiction respondent contends that this case should be dismissed on the ground that the petition was not filed within the 90-day period prescribed by sec_6213 the facts have been fully stipulated and the stipulation of facts and the attached exhibits are incorporated by this reference petitioners resided in san francisco california when they filed their petition on date respondent sent by certified mail a notice_of_deficiency to the petitioners' last_known_address pincite 45th avenue san francisco california the 90-day period for timely filing a petition with this court expired on thursday date which date was not a legal_holiday in the district of columbia on date petitioner wife delivered an envelope containing the tax_court petition to the mail pouch a private delivery service located in san francisco california petitioner wife was informed by a clerk at the mail pouch that the postage she had applied to the envelope was insufficient and that an additional cents of postage was required petitioner wife paid the additional postage and the mail pouch employee affixed a private postmark dated date in the amount of cents to the envelope petitioner wife made a photocopy of - - the envelope containing the petition before she gave the envelope to the mail pouch employee this court received and filed the petition on date which date i sec_346 days after the mailing of the notice_of_deficiency the copy of the petition received by the court bears a u s postal service postmark dated date which date i sec_341 days after the mailing of the notice_of_deficiency the u s postal service postmark also indicates that the envelope containing the petition was postmarked in chicago tllinois for an action to be maintained in this court there must be a valid notice_of_deficiency and a timely filed petition see 58_f3d_468 9th cir per curiam affg an order of this court 93_tc_22 91_tc_1019 lindemood v commissioner tcmemo_1975_195 affd 566_f2d_646 9th cir in general a petition must be filed with the tax_court within days from the date a statutory_notice_of_deficiency is mailed to a taxpayer residing in the united_states see sec_6213 if the petition is not filed within days it 1s untimely and we have no jurisdiction to redetermine the deficiency see id sec_7502 provides an exception to the rule_of sec_6213 in that if the petition is deposited in the mail in the united_states in a properly addressed envelope q4e- on or before the date on which it is required to be filed and if the date of the united_states postmark on the envelope containing the petition is on or before the date on which the petition is required to be filed the date of such postmark is deemed to be the date of filing rules concerning the application of this exception where the mailing is through a private designated_delivery_service are set forth in sec_7502 in this case the petition was received by this court on date which date is beyond the 90-day period for filing a timely petition with this court petitioners contend that the private postmark affixed by the mail pouch demonstrates that they timely mailed the petition on date and therefore are deemed to have timely filed the petition under sec_7502 in the case of postmarks not made by the u s postal service or by a designated_delivery_service sec_7502 is applicable only if and to the extent provided by regulations prescribed by the secretary see sec_7502 the regulations provide that we also note that sec_7502 provides that any reference in this section to a postmark by the united_states postal service shall be treated as including a reference to any date recorded or marked by any designated_delivery_service the term designated_delivery_service means any delivery service provided by a trade_or_business if such service is designated by the secretary sec_7502 however the private service used by petitioners has not been designated by the secretary as a designated_delivery_service see i r s notice_97_50 1997_2_cb_305 notice_98_47 1998_37_irb_8 - privately metered mail showing a date within the 90-day period is considered timely filed if it 1s received within the normal delivery time for mail postmarked by the u s postal service see lindemood v commissioner supra sec_301 c 6b proced admin regs the petition was received by this court days after the date shown on the private postmark the normal delivery time for first-class mail between san francisco california and washington d c is approximately days see lindemood v commissioner supra since the petition was not delivered within the normal delivery time for mail postmarked by the u s postal service petitioners are not entitled to relief under this part of the regulation unless they establish the actual date of mailing and that such date was prior to the expiration of the 90-day period that the delay in delivery was attributable to delay in the transmission of mail and the cause of such delay see id sec_301_7502-1 b proced admin regs petitioners have failed to provide evidence or testimony that establishes the cause for the delay in delivery accordingly sec_7502 does not afford petitioners any relief we note also that the applicable regulations sec_301_7502-1 b proced admin regs state if the envelope has a postmark made by the united_states post office in addition to the postmark not so made the postmark which was not made by the united_states post office shall be disregarded and whether -- - the envelope was mailed in accordance with this subdivision shall be determined solely by applying the rule_of a of this subdivision requiring that the u s post office postmark show mailing within the prescribed period for filing the petition in this case the envelope in which the petition was filed with this court bears a stamp indicating that the envelope was mailed from chicago illinois on date that date i sec_341 days after the mailing of the notice_of_deficiency accordingly we must dismiss this case for lack of jurisdiction an appropriate order dismissing this case for lack of jurisdiction will be entered
